Citation Nr: 1143003	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-23 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected Addison's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1998 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In October 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is associated with the claims file.


REMAND

The Veteran is seeking service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  She asserts that she developed a psychiatric disorder in service, or alternatively, as secondary to her service-connected Addison's disease.

Service treatment records reflect that at separation, the Veteran marked "no" to whether she currently suffered from depression or a mental condition.  She reported, however, that she was currently taking Paxil for depression aspects of her Addison's disease caused by low-fluctuating blood sugar.

The Veteran also currently asserts that during service, she was being sexually and physically abused by her husband, which caused PTSD and/or depression.  Evidence of record reflects that in 2006, the Veteran's estranged husband kidnapped her and raped her.  Although this occurred three years after separation, the Veteran now asserts that he was abusing her as early as 2002 (after the birth of their daughter).

The Veteran has not been provided with a VA examination in response to her claim of entitlement to service connection for a psychiatric disorder.  VA is obliged to provide an examination or obtain a medical opinion if the evidence of record contains competent evidence that the claimant has a current disability or persistent recurrent symptoms of a disability, establishes that the Veteran suffered an injury or disease in service, and indicates that the claimed disability or symptoms may be associated with the established injury or disease in service, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2011).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the evidence clearly reflects that the Veteran was taking anti-depression medication during service, for symptoms of depression related to her Addison's disease.  It is unclear, however, whether the depression represented a manifestation (i.e., symptom) of the Veteran's Addison's disease, or whether this was a separate disability.  It also remains unclear whether the Veteran's current psychiatric disability is related to her in-service symptoms of depression.  As such, the Board finds that a VA examination would be helpful in resolving these matters.

Also, the Board notes that current treatment records should be obtained before a decision is rendered with regard to this issue.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain updated treatment records from the West Haven VA Medical Center and any other outstanding records pertinent to the Veteran's claim.

2.  Thereafter, the Veteran should be afforded a VA examination by a psychologist or psychiatrist to determine the nature and etiology of any currently present psychiatric disorders.  The claim file must be made available to and reviewed by the examiner, to specifically include VA Medical Center mental health treatment notes.  Any indicated studies should be performed. 

All diagnoses made at this examination should conform to the DSM-IV diagnostic criteria.  For each diagnosis, the elements supporting the diagnosis, to include a stressor for a diagnosis of PTSD, should be identified. 

Based upon the review of the claims folders and the examination results, the examiner should provide an opinion with respect to each acquired psychiatric disorder currently present or present at any time during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.

The examiner should also provide an opinion with respect to each acquired psychiatric disorder currently present or present at any time during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by service-connected Addison's disease.

The rationale for each opinion expressed must also be provided.  If the required opinions cannot be rendered, the examiner should fully explain why it is not possible to provide the required opinions.

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate Supplemental Statement of the Case and afford the Veteran and her representative the appropriate opportunity to respond before the claim file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

